Citation Nr: 0311431	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured T7 vertebrae, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to June 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania, which that denied the veteran's 
claims for entitlement to an increased rating in excess of 50 
percent for residuals of a fracture of the T7 vertebrae 
(thoracic spine disorder), and entitlement to a TDIU rating.  
The veteran has perfected a timely appeal of these 
determinations.


REMAND

The veteran contends, in substance, that his service-
connected thoracic spine disorder has become worse over time 
and is manifested by increased pain, limitation of motion, 
and radiating pain with numbness into the lower extremities.  
He maintains that such manifestations associated with his 
service-connected thoracic spine disorder entitles him to an 
higher disability rating.  In addition, he contends that this 
service-connected disability also prevents him from securing 
and following a substantially gainful occupation.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, a review of the claims file indicates that neither 
the veteran nor his representative was issued any sort of 
notification of the VCAA and the effect it had on his claims 
in appellate status.  The Board points out that the claims 
folder was transferred to the Board in February 2002, over a 
year after the VCAA was enacted.  Moreover, in April 2002, 
the Board undertook additional development with respect to 
the veteran's claim for increase, which included a TDIU 
rating, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In this regard, in July 2002, the Board 
notified the veteran of the evidence that VA would obtain, 
and of what evidence the veteran was expected to provide in 
support of his claims, in an effort to comply with the 
dictates of the VCAA.  Consistent with this notice, the Board 
also obtained and associated with the claims file medical 
records pertaining to VA treatment of the veteran at the 
Butler VA Medical Center and a report of a VA (QTC) 
examination provided in February 2003, which contains medical 
opinion evidence as to the current severity of the veteran's 
service-connected thoracic spine disorder and its impact of 
the veteran's ability to work.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained additional VA medical examination reports and 
records, in light of the Federal Circuits' decision, the case 
must be remanded.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, which is potentially applicable 
to the veteran's current appeal, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Where, as here, the law or regulations changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, supra.  As such, on remand, the RO should advise 
the veteran of the criteria contained in the revised 
Diagnostic Code 5293.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should also provide the 
veteran with a copy of the criteria 
contained in the former and revised 
Diagnostic Code 5293.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated since September 1998 for his 
thoracic spine disorder.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
January 2001 Statement of the Case.  In 
doing so, the RO is asked to consider the 
criteria for thoracic spine disability 
set forth in Diagnostic Code 5293 in 
effect prior to September 23, 2002, as 
well as the revised criteria for of this 
condition that became effective on that 
date.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


